Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,354,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-14 of U.S. Patent No. 11,354,995 would encompass the broader claims 1-16 of the current application.   Since claim 1 of U.S. Patent No. 11,354,995 states “the actuatable mechanism being movable relative to the light transmission device” and “a light transmission device positioned with the housing” and “an actuatable mechanism coupled to the housing”, therefore it inherently show an actuatable mechanism movably coupled to the housing.  
Current application 
U.S. 11,354,995
1
1
2
2
3
3
4
3
5
4
6
5
7
1
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject matter “the light source” in line 2 is indefinite because it is not clear if this light source is in reference to either or both first and second light source as recited in claim 1.  The bound of the claim cannot be determined. 

Claim 7 recites the limitation "the hollow interior" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,12,13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stagg (US 2015/0339896).
As per claim 1, Stagg shows a life safety device comprising: 
a housing (the housing of 10 including 13,14,12,16; Fig. 1-2); 
a detector for detecting one or more conditions (Fig. 4; smoke detecting device 24,26,30; Para 40-41,51); 
an actuatable mechanism (button 48 with 42) movably coupled to the housing (Fig. 2; Para 49,53); 
a light assembly (the plurality of LEDs 44; Para 49-50; Fig. 5) including a first light source (one of the plurality of LEDs 44) operable to transmit light at an exterior of the housing operable in response to detection of at least one of the one or more conditions (Para 49-50,52); and 
a second light source (another one of the plurality of LEDs 44; Fig. 5 or LED 44 of Fig. 4) operable to transmit light at an exterior of the housing, the second light source being remote from the first light source (Fig. 4 and 5). 
As per claim 2, the invention of Stagg further shows the light assembly is automatically operable in response to detection of an unacceptable level of smoke or carbon monoxide (Para. 49,52).
As per claim 12, the invention of Stagg further shows wherein actuation of the actuatable mechanism is configured to perform an operation associated with the life safety device (Para 48,53).
As per claim 13, the invention of Stagg further shows wherein actuation of the actuatable mechanism initiates a test operation (Para 48,53).

Claim(s) 1-2,12,14,16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mittleman et al. (US 2014/0085093).
As per claim 1, Mittleman shows a life safety device (Fig. 4A and 4F; hazard detector 400) comprising: 
a housing (Fig. 4A, the housing is comprised by the cover plate 1300, front casing 1100 and mounting plate 500); 
a detector for detecting one or more conditions (Fig. 4F; Para. 117; CO detector); and 
an actuatable mechanism (lens button 1200) movably coupled to the housing, 
a light assembly (light ring 1220 and LEDs 1252 with cover 1300) including a first light source (one of LEDs 1252; Fig. 12E; Para 166) operable to transmit light at an exterior of the housing operable in response to detection of at least one of the one or more conditions (Para. 115, 117); and   
a second light source (another one of LEDs 1252; Fig. 12E; Para 166; and/or Fig. 13A-13B, Para 176 states opening 1306 may include one or more LED lights and/or LED at Para 173) operable to transmit light at an exterior of the housing, the second light source being remote from the first light source.
As per claim 2, the invention of Mittleman meets the limitation of claim and Mittleman further show the light assembly is automatically operable in response to detection of an unacceptable level of smoke or carbon monoxide (Para. 115,117).
As per claim 12, the invention of Mittleman meets the limitation of claim and Mittleman shows actuation of the actuatable mechanism is configured to perform an operation associated with the life safety device (the lens button 1200 may also function as a button that is pressable by a user to input various commands to hazard detector 400, such as to shut off an alarm that is triggered in response to a false or otherwise harmless condition; Para. 115,159).
As per claim 14, the invention of Mittleman meets the limitation of claim and Mittleman shows actuation of the actuatable mechanism performs a hush operation (quiet an alarm; Para. 159).
As per claim 16, the invention of Mittleman meets the limitation of claim and Mittleman shows the housing includes a lower housing portion and the actuatable mechanism is arranged adjacent a center of the lower housing portion (Fig. 4A and 4F).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4,5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Liao (US 2012/0160642).
As per claim 3-4, the invention of Mittleman meets the limitation of claim and Mittleman shows the light assembly further including a light source (light ring 1220 and LED), the cover 1300 is generally flush with an exterior of the housing (front casing 1100 and mounting plate 500; Fig. 4A and 4F).  Mittleman does not explicitly shows light skirt for communication light form the light source to the cover. 
Liao shows a switch unit (100) comprising: an actuatable mechanism (head cap 4; trigger member 2); a light assembly (light emitting element 3 with portion of head cap 4) embedded within an interior of the actuatable mechanism (embedded within an inner space 22; Par. 38), a light transmission device (the inner wall of the periphery wall 21, 23 or cap adapter 5) position within the housing, wherein the light assembly is nested within the hollow interior of the light transmission device (Fig. 1 and 4), the actuatable mechanism being movable relative to the light transmission device (the cap 4 and trigger member 2 being movable relative to the light transmission device (the inner wall of the periphery wall 21, 23). 
Therefore, it would have been obvious at the time the invention was made to modify the actuatable mechanism as shown by Mittleman include the switch unit arrangement having actuatable mechanism with light transmission device as shown by Liao because it would provide an alternative design for light assembly with the actuatable mechanism of life safety device of Mittleman.  It would be an implementation of use of know techniques to improve similar device in the same way.  In addition, Liao states the switch unit can be reshaped based on the size and dimensions of the specific application, therefore would have been obvious to change to size of the switch unit to fit with the size of the electronic components and housing of Mittleman. 
The combined structure in view Liao show the alternative design arrangement between the actuatable mechanism, the light transmission device and light assembly wherein the switch unit can be reshape to fit within the housing of Mittleman.  Liao shows the light assembly further comprising a light source (light emitting element 3); a cover  (portion of head cap 4); and  a light shirt for (the inner wall of the periphery wall 21, 23) communicating light from the light source to the cover (Fig. 1-8).  As stated above, it would have been obvious at the time the invention was made to modify the actuatable mechanism as shown by Mittleman include the switch unit arrangement having actuatable mechanism with light transmission device as shown by Liao because it would provide an alternative design for light assembly with the actuatable mechanism of life safety device of Mittleman.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 5, the combined invention of Mittleman in view of Liao meets the limitation of claim and Liao further shows the cover has at least one feature formed thereon to alter light the light emitted by the light source (Para. 57).
As per claim 7, the invention of Mittleman meets the limitation of claim, but does not shows a light transmission device positioned within the housing, wherein the light assembly is nested within the hollow interior of the light transmission device.  
Liao shows a switch unit (100) comprising: an actuatable mechanism (head cap 4; trigger member 2); a light assembly (light emitting element 3 with portion of head cap 4) embedded within an interior of the actuatable mechanism (embedded within an inner space 22; Par. 38), a light transmission device (the inner wall of the periphery wall 21, 23 or cap adapter 5) position within the housing, wherein the light assembly is nested within the hollow interior of the light transmission device (Fig. 1 and 4), the actuatable mechanism being movable relative to the light transmission device (the cap 4 and trigger member 2 being movable relative to the light transmission device (the inner wall of the periphery wall 21, 23). 
Therefore, it would have been obvious at the time the invention was made to modify the actuatable mechanism as shown by Mittleman include the switch unit arrangement having actuatable mechanism with light transmission device as shown by Liao because it would provide an alternative design for light assembly with the actuatable mechanism of life safety device of Mittleman.  It would be an implementation of use of know techniques to improve similar device in the same way.  In addition, Liao states the switch unit can be reshaped based on the size and dimensions of the specific application, therefore would have been obvious to change to size of the switch unit to fit with the size of the electronic components and housing of Mittleman. 

Claim(s) 6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Liao (US 2012/0160642), further in view of Carrington (US 2015/0109137). 
As per claim 6, the combined invention of Mittleman in view of Liao meets the limitation of claim, but does not explicitly mention the at least one feature includes a plurality of concentric rings to diffuse light emitted there through.  
Carrington shows a light assembly with a Fresnel lens comprising a ring array (32; Fig. 2; Para. 6) which met a plurality of concentric rings to diffuse light emitted there through.
Therefore, it would have been obvious at the time the invention was made to incorporate a plurality of concentric rings as shown by Carrington to the combined light assembly as shown by Mittleman in view of Liao because a person skilled in the art knows that there are multiple types of lens which can be used in similar lighting arrangements. It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 8, the combined invention of Mittleman in view of Liao meets the limitation of claim and Liao further shows a shape of the light skirt is generally complementary to the light transmission device (Fig. 1-8; the inner wall of the periphery wall 21, 23 or the inner wall of the periphery wall 21, 23 are complementary to the cap adapter 5). 
As per claim 9, the combined invention of Mittleman in view of Liao meets the limitation of claim and Liao further shows a light blocking material (cap adapter 9 and/or the exterior wall of the periphery wall 21, 23 to block the light from transmitting to outside or undesired direction) positioned adjacent the light transmission device (Fig. 1-8). 

Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Liao (US 2012/0160642), further in view of Mc Donagh et al. (US 2016/0027266). 
As per claim 10, the combined invention of Mittleman in view of Liao meets the limitation of claim, but does not explicitly mention the cover includes at least one of tinting and printed text.  
Mc Donagh shows examples of how a lighting device can be used for specific purposed by transmitting specific message to the persons, in order words showing the cover includes at least one of tinting and printed text (Fig. 1-6B). 
Therefore, it would have been obvious at the time the invention was made to incorporate the printed lens as shown by Mc Donagh to the lens as shown by Mittleman because the use of printed lenses for providing clear indications additionally to illuminating is common practice.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 11, the combined invention of Mittleman in view of Liao meets the limitation of claim, but does not explicitly mention the light assembly is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit.  
Mc Donagh shows a lighting assembly that is an egress light having a brightness sufficient to illuminate an adjacent pathway or exit (Fig. 1-6B).
Therefore, it would have been obvious at the time the invention was made to incorporate the light assembly with detector as shown by Mittleman to the egress light as shown by Mc Donagh, because it would allow the egress light including the condition monitoring function, thereby increasing the flexibility and capability of the invention such as functioning as an exit light. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mittleman et al. (US 2014/0085093) in view of Logue et al. (US 2015/0097689). 
As per claim 13, the combined invention of Mittleman meets the limitation of claim, but does not explicitly mention actuation of the actuatable mechanism initiates a test operation.  
In the analogous art, Logue shows actuation of the actuatable mechanism initiates a test operation (Fig. 4A; button 600; Para. 127). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and test operation as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be tested, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 15, the combined invention of Mittleman meets the limitation of claim, but does not explicitly mention actuation of the actuatable mechanism enrolls the life safety device within a system, the life safety device being configured to communicate wirelessly.  
In the analogous art, Logue shows actuation of the actuatable mechanism enrolls the life safety device within a system, the life safety device being configured to communicate wirelessly (Fig. 4A; button 600; Para. 175). 
Therefore, it would have been obvious at the time the invention was made to incorporate the button and enrollment operation for wireless communication as suggest by Logue to the button of Mittleman, because it would allow the device and system of Mittleman to be registered and communicated.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689